DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-26 are pending in this application.  Claims 1-26 are rejected in this Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11066688. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are fully encompassed by the claim of . U.S. Patent No. 11066688

Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kumar et al (WO 2015/014969).
As to claims 1-12, Kumar et al (WO 2015/014969) disclose fermentatively-produced steviol glycosides and their use in sweetener compositions (see entire document, especially Abstract).  A recombinant microorganism may be used in a process for the production of such a steviol glycoside, wherein the method comprises fermenting a suitable recombinant microorganism in a suitable fermentation medium and then recovering the steviol glycoside (see Page 30, lines 21-24). The fermentation medium preferably comprises a nitrogen source such as ureum or an ammonium salt (Page 30, line 32, to page 31, line 1). The steviol glycoside may be recovered from the broth obtained by such a fermentation process by crystallization (see Page 33, lines 1-2; Figure 7).  Example 6  (page 56) of Kumar et al describes the preparation of fermentative steviol glycoside compositions, wherein during fermentation the pH is controlled by addition of ammonia (a source of nitrogen).  After the completion of fermentation, microbial production host cells were removed and the fermentation broth processed in accordance with the unit operations illustrated in Figure 7 (Fermentation, Product Release, Heat Treatment,  Microfiltration, Ultrafiltration, Nanofiltration, Crystallization Isolation, Filtration Drying).  “(T)he origin of [the nitrogen content] may be as cells partially lyse during and/or after fermentation” (see Page 4, lines 9-10).
	The fermentation medium also comprises a nitrogen source such as ureum, or an ammonium salt such as ammonium sulfate, ammonium chloride, ammonium nitrate or ammonium phosphate.  The recovery of the diterpene or diterpene glycoside may be carried out by known methods in the art, for instance by filtration, crystallization, distillation, vacuum extraction, solvent extraction, or evaporation (Page 30, line 32 to Page 31, line 1).
A recombinant microorganism may be used in the process for the production of a steviol glycoside, which method comprises fermenting a transformed suitable recombinant microorganism in a suitable fermentation medium, and optionally recovering the diterpene and/or diterpene glycoside (Page 33, lines 1-2).
	Kumar et al disclose a composition may be a granulate or powder, wherein such a solid composition may comprise at least about 60%, at least about 70%, at least about 80%, at least about 90%, at least about 95%, at least about 99% by weight of fermentatively produced Rebaudioside A (Page 5, lines 30-33).  Kumar et al disclose the product may be one or more of steviolmonoside, steviolbioside, stevioside or rebaudioside A, rebaudioside B, rebaudioside C, rebaudioside D, rebaudioside E, rebaudioside F, rubusoside, dulcoside A. Preferably, rebaudioside A or rebaudioside D is produced (Page 32, lines 30-33).
	The nitrogen amount would be no more than inherent and/or obvious to that of Kumar et al as the same components and process steps are used.  It is further noted that claims 1-12 are product claims.

Claims 13-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al (WO 2015/014969) in view of Martono et al.
As to claims 13-26, Kumar et al (WO 2015/014969) disclose fermentatively-produced steviol glycosides and their use in sweetener compositions (see entire document, especially Abstract).  A recombinant microorganism may be used in a process for the production of such a steviol glycoside, wherein the method comprises fermenting a suitable recombinant microorganism in a suitable fermentation medium and then recovering the steviol glycoside (see Page 30, lines 21-24). The fermentation medium preferably comprises a nitrogen source such as ureum or an ammonium salt (Page 30, line 32, to page 31, line 1). The steviol glycoside may be recovered from the broth obtained by such a fermentation process by crystallization (see Page 33, lines 1-2; Figure 7).  Example 6  (page 56) of Kumar et al describes the preparation of fermentative steviol glycoside compositions, wherein during fermentation the pH is controlled by addition of ammonia (a source of nitrogen).  After the completion of fermentation, microbial production host cells were removed and the fermentation broth processed in accordance with the unit operations illustrated in Figure 7 (Fermentation, Product Release, Heat Treatment,  Microfiltration, Ultrafiltration, Nanofiltration, Crystallization Isolation, Filtration Drying).  “(T)he origin of [the nitrogen content] may be as cells partially lyse during and/or after fermentation” (see Page 4, lines 9-10).
	The fermentation medium also comprises a nitrogen source such as ureum, or an ammonium salt such as ammonium sulfate, ammonium chloride, ammonium nitrate or ammonium phosphate.  The recovery of the diterpene or diterpene glycoside may be carried out by known methods in the art, for instance by filtration, crystallization, distillation, vacuum extraction, solvent extraction, or evaporation (Page 30, line 32 to Page 31, line 1).
A recombinant microorganism may be used in the process for the production of a steviol glycoside, which method comprises fermenting a transformed suitable recombinant microorganism in a suitable fermentation medium, and optionally recovering the diterpene and/or diterpene glycoside (Page 33, lines 1-2).
	Kumar et al disclose a composition may be a granulate or powder, wherein such a solid composition may comprise at least about 60%, at least about 70%, at least about 80%, at least about 90%, at least about 95%, at least about 99% by weight of fermentatively produced Rebaudioside A (Page 5, lines 30-33).  Kumar et al disclose the product may be one or more of steviolmonoside, steviolbioside, stevioside or rebaudioside A, rebaudioside B, rebaudioside C, rebaudioside D, rebaudioside E, rebaudioside F, rubusoside, dulcoside A. Preferably, rebaudioside A or rebaudioside D is produced (Page 32, lines 30-33).
	The claims appear to differ as to the specific recitation of pH and recrystallization.
Martono et al disclose a process for preparing a steviol glycoside composition by water-based crystallization.  A steviol glycoside composition is provided which is further combined with water and then further crystallized (see entire document).  Martono et al disclose recrystallization (see Method, Optimization of Crystallization Samples).  Martono et al disclose pH of 6.4 and the optimization of crystallization pH including a pH of from 3 to 10 (see Method, Optimization of Crystallization Samples and Result and Discussion, Optimization of Water-Based Stevioside Crystallization).
It would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the pH and recrystallization as taught by Martono et al in that of Kumar et al because the use of optimal pH and recrystallization is conventional in the art.  Applicant is using known components and process steps to obtain no more than expected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                         

LAW
August 26, 2022